Green and Gorski, JJ.
(dissenting). We respectfully dissent inasmuch as we conclude that Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. Plaintiff raised a triable issue of fact whether the “Release of All Claims” (release) was unenforceable because she signed it under the mistaken belief that it was intended to settle only her claim for property damage (see Haynes v Garez, 304 AD2d 714, 716 [2003]; see generally Mangini v McClurg, 24 NY2d 556, 562 [1969]). “[A] release may not be read to cover matters [that] the parties did not desire or intend to dispose of’ (Cahill v Regan, 5 NY2d 292, 299 [1959]).
In opposition to the motion, plaintiff submitted a transcript of her telephone conversation with a claims representative for defendant’s insurance company, wherein plaintiff informed the claims representative that, although she had visited the emergency room once as a result of the accident, she could not afford to seek further medical treatment. No further detailed discus*1605sion of plaintiffs injuries occurred. That transcript belies the assertion of the claims representative in his affidavit in support of the motion that plaintiff “spoke to [him] at length regarding . . . her alleged injuries” during that telephone conversation. Thus, plaintiff submitted evidence establishing that defendant knew that she was unaware of the extent of her injuries at the time she signed the release. Further, in her affidavit in opposition to the motion, plaintiff stated that, during two subsequent telephone calls with claims representatives for defendant’s insurance company, she expressed dissatisfaction with the offer of approximately $960 for the damage to her vehicle, inasmuch as the estimated value of the vehicle was approximately $2,000. According to her affidavit, plaintiff was thereafter offered an additional $1,039.82, at which time she was assured that the increased amount was unrelated to her bodily injury claim. Plaintiff also stated that she executed the release in exchange for two checks from defendant’s insurance company totaling $2,000, which is the same amount as the estimated value of plaintiffs vehicle. Neither check contained any notation with respect to the claim for which it was issued, i.e., plaintiffs property damage claim or bodily injury claim. Thus, we conclude that plaintiff raised a triable issue of fact whether the parties intended to settle only the property damage claim (see Cahill, 5 NY2d at 299-300; Haynes, 304 AD2d at 715; see generally Mangini, 24 NY2d at 562).
We therefore would reverse the order, deny the motion and reinstate the complaint. Present — Scudder, PJ., Peradotto, Garni, Green and Gorski, JJ.